Citation Nr: 0805136	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-04 231	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 2000 to 
October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision, which denied 
service connection for a low back disability.


FINDING OF FACT

The medical evidence of record shows that the veteran does 
not have a current diagnosis of a low back disability.


CONCLUSION OF LAW

The veteran does not have a low back disability which was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The November 2004 letter also told 
him to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran was afforded an appropriate medical examination 
to obtain an opinion as to whether the veteran had a low back 
disability that could be directly attributed to service.  
Further examination or opinion is not needed on the claim 
because there is no persuasive and competent evidence that 
the veteran has a current diagnosis of the claimed condition.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

The veteran contends that he suffers from a low back 
disability as a result of an injury incurred during service.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, the medical evidence of record shows that the 
veteran does not have a current diagnosis of a low back 
disability, nor has he ever received such a diagnosis.  The 
veteran's service medical records show that, in March 2001, 
the veteran complained of pain in his lower spine, which he 
stated began three months prior.  The veteran gave no history 
of trauma, and the examiner rendered no diagnosis.  In 
February 2002, the veteran again complained of bothersome 
lower back pain after running the night before.  Again, no 
diagnosis was rendered by the examiner.  At his separation 
examination, in September 2004, the veteran reported a 
history of recurrent back pain, but the examiner noted that 
the veteran's spine was normal.

In October 2004, the veteran filed a claim for service 
connection for low back pain.  In December 2004, the veteran 
was afforded a VA general and spinal examination.  At that 
examination, the veteran again complained of low back pain.  
Upon inspection of the veteran's low back, the examiner found 
no obvious abnormalities or deformities and no tenderness 
with palpation over the paraspinal muscles or the spinous 
process throughout the lumbar spine.  Range of motion, tendon 
reflexes, and strength were all normal.  X-ray findings 
revealed a slight tilting of the veteran's spine to the 
right.  There was no significant disc space narrowing, no 
osteophytic changes, and no evidence of fracture.  The 
veteran's joints were unremarkable, with some evidence of 
retrolisthesis of L5 on S1, of unknown cause.  
The examiner concluded that the veteran had no acute disease. 

VA treatment records, from March 2005, show that the veteran 
reported a history of chronic back pain, with no complaints 
of back pain at that examination.  The veteran reported that 
he currently has no problems with his back, but takes 
ibuprofen for the pain, which is rarely severe, if necessary.  
Again, there was no diagnosis of a low back disability.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
As the veteran does not have a current diagnosis of a low 
back disability, the Board need not address the matter of 
whether there is a nexus to service.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
diagnosis of low back disability in this case, the Board 
finds that the veteran is not entitled to service connection 
for a low back disability.  See Id.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


